Case: 21-158    Document: 7     Page: 1    Filed: 07/13/2021




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                     In re: TCO AS,
                         Petitioner
                  ______________________

                         2021-158
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00622-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

  Before TARANTO, HUGHES, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
                        ORDER
     NCS Multistage, Inc., a Canadian corporation, and
NCS Multistage LLC, its Houston, Texas based subsidiary,
sued TCO AS, a Norwegian company, for patent infringe-
ment in the United States District Court for the Western
District of Texas. TCO moved to transfer the case to the
United States District Court for the Southern District of
Texas pursuant to 28 U.S.C. § 1404(a). The district court
denied the motion on May 28, 2021, finding that TCO had
failed to show the transferee venue was clearly more
Case: 21-158     Document: 7      Page: 2    Filed: 07/13/2021




2                                                 IN RE: TCO AS




convenient. TCO now seeks a writ of mandamus directing
transfer.
     A mandamus petitioner must establish, among other
things, that its right to relief is “clear and indisputable.”
Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 381 (2004)
(citation and internal quotation marks omitted). In trans-
fer matters, that means the petitioner must show that the
denial of transfer was such a “clear abuse of discretion”
that refusing transfer would produce a “patently erroneous
result.” In re Volkswagen of Am., Inc., 545 F.3d 304, 310
(5th Cir. 2008) (en banc). This is a highly deferential stand-
ard, under which we must leave the district court’s decision
undisturbed unless it is clear “that the facts and circum-
stances are without any basis for a judgment of discretion.”
Id. at 312 n.7 (quoting McGraw–Edison Co. v. Van Pelt, 350
F.2d 361, 363 (8th Cir. 1965)). We cannot say that such a
clear abuse of discretion occurred here.
     The district court found that judicial-economy consid-
erations weighed against transfer here because of an ear-
lier-filed, pending action in the Western District of Texas
against another defendant involving the same patent
claims. It is true that “a clear abuse of discretion in bal-
ancing convenience against judicial economy under § 1404
is not outside the scope of correctible error on mandamus
review.” In re Vistaprint Ltd., 628 F.3d 1342, 1346
(Fed. Cir. 2010). But here, we cannot say that TCO has a
clear and indisputable right to relief, particularly in light
of the fact that several potential witnesses are located out-
side of the proposed transferee venue, including some in
the Western District of Texas, and the fact that the only
party headquartered in the proposed transferee venue
elected to litigate this case in the Western District of Texas.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
Case: 21-158    Document: 7   Page: 3   Filed: 07/13/2021




IN RE: TCO AS                                               3




                              FOR THE COURT

         July 13, 2021        /s/ Peter R. Marksteiner
             Date             Peter R. Marksteiner
                              Clerk of Court

s25